DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 7 is cancelled.
Claims 1, 4-6, 8 are amended.
Allowable Subject Matter
Claims 1-6, 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Hall (US Pub 2016/0019834) discloses a multi-display apparatus, comprising: a plurality of display modules; (see fig. 1; par 0037; discloses the multi-panel modular preassembled display unit 10 comprises a plurality of LED display panels 50) and one or more sensors, (par 0073; discloses the display panels 950 may include one or more sensors to self-regulate operation based on external conditions. For example, the sensor may reduce or increase the brightness of the display panels based on the ambient light.) wherein the plurality of display modules include a first display module and a second display module installed at a rear stage of the first display module, and a third display model installed at a front a stage of the first display module (see fig. 5; par 0047; discloses FIG. 5 illustrates plurality of display panels next to each other and connected through the cables);
However Hall alone or in combination with other prior art of record fails to disclose the first display module includes a display, a first receiver, a second receiver, a first transmitter and a processor, the second display module includes a third receiver, and the third display module includes a second transmitter, the first receiver, the second receiver and the first transmitter of the first display module, the third receiver of the second display module and the second transmitter of the third display module include a circuitry, respectively, the first display module is configured to display an image on the display based on a first signal received from the second transmitter of the third display module through the second receiver, and the first transmitter of the first display module is configured to transmit a signal including the first signal, a second signal and a flag signal to the third receiver of the second display module, the second signal being received by the first receiver of the first display module from a signal of a sensor of the third display module among the one or more sensors, the flag signal indicating that the second signal is included in the signal transmitted to the third receiver of the second display module, and wherein the first receiver of the first display module is configured to transmit the received second signal to the processor of the first display module, the second receiver of the first display module is configured to transmit the received first signal to the processor of the first display module, and the processor of the first display module is configured to generate the flag signal and transmit the signal including the first signal, the second signal and the flag signal to the first transmitter of the first display module and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 2-3 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 4, Hall (US Pub 2016/0019834) discloses a display module used to configure a multi-display apparatus, (see fig. 1; discloses modular display comprising plurality of display panels 50) comprising: a display; a transmitter; and a processor, (see fig. 7B; discloses each panel comprises a LED module 710, interface circuit 751 and graphics processor 757) wherein the transmitter includes a circuitry, (see fig. 7B; discloses the transmitter includes an interface circuit 751 that transmits data and power signal to next display panel) wherein the processor is configured to: control the display to display an image based on a first signal, (see par 0062; discloses The interface circuit 751 provides the received data packets to the graphics processor 757 through a receiver bus 754. Par 0063; discloses A scan controller 759, which may include an address decoder, receives the media to be displayed and identifies individual LEDs in the LEDs 710 that need to be controlled. The scan controller 759 may determine an individual LEDs color, brightness, refresh time, and other parameters associated to generate the display);
However Hall alone or in combination with other prior art of record fails to disclose a display module comprising: a first receiver and a second receiver; a first transmitter; and a processor, wherein the first transmitter includes a circuitry, wherein the processor is configured to: control the display to display an image based on a first signal received from a second transmitter of a third display module installed at a front stage of the display module through the second receiver, and control the first transmitter to transmit a signal including the first signal, a second signal and a flag signal to a third receiver of a second display module installed at a rear stage of the display module, wherein the second signal is received by the first receiver of the display module from a signal of a sensor of the third display module, and the flag signal indicates that the second signal is included in the signal transmitted to the third receiver of the second display module, and wherein the first receiver of the display module is configured to transmit the received second signal to the processor of the display module, the second receiver of the display module is configured to transmit the received first signal to the processor of the display module, and the processor of the display module is configured to generate the flag signal and transmit the signal including the first signal, the second signal and the flag signal to the first transmitter of the display module; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 4 is allowed.
With respect to claim 5, Hall (US Pub 2016/0019834) discloses a control box for a multi-display apparatus receiving signals from a plurality of display modules, through a plurality of transmission lines, (see fig. 6; discloses data receiver box 40 connected to plurality of display panels 50 via plurality of connection lines); the plurality of display modules including a first display module, and a second display module installed at a rear stage of the first display module, and a third display module installed at a front stage of the first display module (see fig. 5; par 0047; discloses FIG. 5 illustrates plurality of display panels next to each other and connected through the cables);
However Hall alone or in combination with other prior art of record fails to disclose the first display module including a display, a first receiver, a second receiver, a first transmitter and a processor, and the second display module including a third receiver, and the third display module including a second transmitter, the control box comprising: a detector configured to detect whether the signals from the plurality of transmission lines include a generated flag signal; and a selector configured to select a transmission line detected as including the flag signal by the detector and set the selected transmission line as a channel for communication with a sensor, wherein an image is displayed on the display based on a first signal received from the second transmitter of the third display module through the second receiver, and wherein a signal including the first signal, a second signal and a flag signal is transmitted by the first transmitter of the first display module to the third receiver of the second display module, wherein the flag signal indicates that-a the second signal received by-a the first receiver of the first display module among the plurality of display modules from a signal of a the sensor of the third display module is included in-a the signal transmitted to the third receiver of the second display module wherein each of the detector and the selector includes a circuitry, wherein the received second signal is transmitted by the first receiver of the first display module to the processor of the first display module, wherein the received first signal is transmitted by the second receiver of the first display module to the processor of the first display module, and where the flag signal is generated by the processor of the first display module, and the signal including the first signal, the second signal and the flag signal is transmitted to the first transmitter of the first display module by the processor of the first display module; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 5 is allowed.
With respect to claim 6, Hall discloses a method of transmitting a signal of a multi-display apparatus including a plurality of display modules sequentially connected and including a first display module and a second display module installed at a rear stage of the first display module, and a third display module installed at a front stage of the first display module, (see fig. 1; par 0037; discloses the multi-panel modular preassembled display unit 10 comprises a plurality of LED display panels 50; see fig. 5; par 0047; discloses FIG. 5 illustrates plurality of display panels next to each other and connected through the cables) each of the plurality of display modules including one or more sensors, (par 0073; discloses the display panels 950 may include one or more sensors to self-regulate operation based on external conditions. For example, the sensor may reduce or increase the brightness of the display panels based on the ambient light) and each of the first display module and the second display module including a circuitry, (see fig. 7B; discloses each display panel comprises a receiver circuit 725 with an interface circuit 751 for receiving input and transmitting output to next display panel);
However Hall alone or in combination with other prior art of record fails to disclose the first display module including a display, a first receiver, a second receiver, a first transmitter and a processor, and the second display module including a third receiver, and the third display module including a second transmitter, the method comprising: generating, by the first display module, a flag signal; displaying, by the first display module, an image on a the display based on a first signal received from the second transmitter of the third display module through the second receiver, and transmitting, by the first transmitter of the first display module, a signal including the first signal, the flag signal and a second signal to the third receiver of the second display module, wherein the second signal is received by the first receiver of the first display module from a signal of a sensor of the third display module among the one or more sensors, and the flag signal indicates that the second signal is included in the signal transmitted to the third receiver of the second display module, wherein the method further comprises: transmitting, by the first receiver of the first display module, the received second signal to the processor of the first display module, transmitting, by the second receiver of the first display module, the received first signal to the processor of the first display module, and generating, by the processor of the first display module, the flag signal and transmitting, by the processor of the first display module, the signal including the first signal, the second signal and the flag signal to the first transmitter of the first display module; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 6 is allowed.
Claims 8-9 are allowed for being directly or indirectly dependent on allowed independent claim 6.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/09/2022